Citation Nr: 0304952	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  95-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral avascular 
necrosis of the hips.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1965 
to November 1967 and from February 1991 to September 1991.  
He also had periods of active duty for training and inactive 
duty for training.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In April 1999, the Board remanded this claim to the RO for 
additional development.  In addition, in August 2002, the 
Board sought further development in the case.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The medical evidence shows the veteran has avascular 
necrosis of the hips, and a nexus opinion has related the 
disability to service.  


CONCLUSION OF LAW

Avascular necrosis of the hips was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The veteran's dates of service in the National Guard 
including periods of active duty for training and inactive 
duty for training have been requested and received.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with the claim.  A nexus opinion has been 
obtained.  In addition, in a November 2002 letter, the Board 
contacted the veteran and notified him of the evidence needed 
to establish entitlement to the benefit sought, and what the 
Board had done, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

For the veteran to establish service connection for avascular 
necrosis of the hips, the evidence must demonstrate that the 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.306.  Arthritis may be presumed to have been incurred in 
service if manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1131; 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

The veteran's service medical records show no complaint, 
diagnosis or treatment for any hip disability.  The record 
shows that the first indication of a hip problem is 
documented in February 1993, when the veteran was treated by 
a private examiner.  He complained of left hip pain and 
reported that he had had problems for the past 6 to 8 months.  
He underwent an MRI, and avascular necrosis of both hips, 
greater on the left, was diagnosed.  He subsequently 
underwent a left hip arthroplasty in April 1993.  

The veteran was examined by VA in November 2002.  The claims 
file was noted to be available and reviewed by the examiner.  
The veteran related his military history, including serving 
in Vietnam in the infantry.  He also reported that he served 
in the Persian Gulf War, walking a few miles daily.  It was 
noted that the veteran started complaining of pain in 1992 
and in 1993, he underwent a left total hip prosthesis.  He 
currently complained of pain.  After examining the veteran, 
the examiner found the following:  avascular necrosis of both 
hips diagnosed in 1992; status post total left hip prosthesis 
in 1993; chronic pain of the right hip joint--avascular 
necrosis and formation of degenerative osteoarthritis of the 
right hip with limited range of motion.  

The examiner stated that the etiology of avascular necrosis 
is not very clear and that sometimes it is common after deep 
sea diving in the so-called caisson disease, chronic usage of 
corticosteroids, significant alcohol consumption or different 
kind of toxicity.  It was stated that the veteran had long 
years of military service, including in Vietnam and the 
Persian Gulf with long-range patrol and walking longer 
distances.  It was opined that it was at least as likely as 
not that the condition of both hips with avascular necrosis 
is related to the veteran's military service.  

The Board has reviewed the evidence in its totality, 
including the service medical records, private and VA medical 
records, and the veteran's hearing testimony.  

The Board finds that the evidence reasonably supports a 
finding that service connection is warranted.  In this 
regard, while there is no showing of a hip problem in 
service, the veteran has reported in 1993, having had 
problems in 1992, within the first post service year.  In 
addition, a VA examiner has provided a nexus opinion relating 
the veteran's current disability to his military service in 
Vietnam and in the Persian Gulf.   This opinion was rendered 
after request by the Board for such opinion, a review of the 
claims file and examination of the veteran.  The examiner 
also offered reasoning for his opinion.  There is nothing in 
the record to refute this finding.  As such, the veteran will 
receive the benefit of the doubt, and entitlement to service 
connection will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Service connection for avascular necrosis of the hips is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

